PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ghoshal et al.
Application No. 16/657,395
Filed: 18 Oct 2019
For: TECHNIQUES FOR RANKING CONTENT ITEM RECOMMENDATIONS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION TO ACCEPT AN UNINTENTIONALLY DELAYED FILING OF A CERTIFIED COPY OF A FOREIGN APPLICATION UNDER 37 C.F.R. § 1.55(f)” filed August 19, 2020.  

The petition is GRANTED.

Effective with applications filed on or after March 16, 2013, new 37 CFR 1.55(f) provides that:

In an original application filed under 35 U.S.C. 111(a), a certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application, except as provided in paragraphs (h) and (i) of this section. If a certified copy of the foreign application is not filed within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g).

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
	
1)	A certified copy of the foreign application, unless   previously filed,
2)	A showing of good and sufficient cause for the delay,
3)	The petition fee set forth in 37 CFR 1.17(g).

This petition includes a request to retrieve the certified copy of a foreign application filed in India.  (The claims for priority were properly set forth in an application data sheet on filing of this application) and the required petition fee. 



The request for retrieval is acknowledged.

The Office reminds applicants that they remain ultimately responsible for the submission of the certified copy of the foreign application(s) within the period set forth in 37 CFR 1.55(a) (before the U.S. application issues as a patent) if the USPTO does not timely retrieve the identified priority application(s).  Applicants are advised to consult Private PAIR (accessed through www.uspto.gov) to assure that the retrieval has been successful.

This matter will be referred to Technology Center 2175 for examination as appropriate.

Any inquiries concerning this decision may be directed to Attorney Advisor Patricia Faison-Ball at (571) 272-3212.  


/DOUGLAS I WOOD/
Attorney Advisor, OPET